Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 1 of 11 PageID #: 163

                               UNITED STATES DISTzuCT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 TINITED STATES OF AMERICA,                         )
                                                    )
       Plaintiff,                                   )
                                                    )

                                                    )    No.4:19-cr-650 AGF
 CONNOR BOWERS,                                     )
                                                    )
       Defendant.                                   )
                                                    )

                                  GUILTY PLEA AGREEMENT

          Come now the parties and hereby agree, as follows:

1. PARTIES:

          The parties are the defendant CONNOR BOWERS, represented by defense counsel Dan

Juengel, and the United States      of America (hereinafter "United     States"   or   "Government"),

represented by the Office of the United States Attorney for the Eastern District of    Missouri. This

agreement does not, and is not intended to, bind any governmental office or agency other than the

United States Attorney for the Eastern District of Missouri. The Court is not a party to this

agreement. However, if the Court accepts the plea agreement as to the sentence then the Court

will   be bound by the agreement pursuant to Rule I l(c)(1)(C).

2. GUILTY PLEA:

          Pursuant to Rule l1(c)(1)(C), Federal Rules   of Criminal Procedure, in exchange for    the

defendant's voluntary plea of guilty to Count One of the Superseding Criminal Information, the

United States agrees that no further federal prosecution will be brought in this district relative to

the Defendant's violations of federal law, arising out of the events set forth the Information of

which the Government is aware at this time.
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 2 of 11 PageID #: 164

        In addition, pursuant to Rule 1 1(cXlXC), Federal Rules of Criminal Procedure, the parties

agree that the defendant's sentence should be fifteen (15) months, a fine            of $500   and that no

restitution is due in this case. If the court informs the parties prior to sentencing that it will reject

this agreement or sentences defendant to a sentence not in conformity with this agreement, then

either party may withdraw from the plea agreement and the defendant        will have an opportunity to

withdraw his guilty plea pursuant to Rule l1(c)(5). The parties further agree that neither party

shall request a sentence above or below the sentencing agreement in this paragraph pursuant to

any chapter of the Guidelines, Title 18, United States Code, Section 3553, or any other provision

or rule of law not addressed herein.

3. ELEMENTS:

       As to Count One, the defendant admits to knowingly violating Title 18, United States Code,

Section 1462, and admits there is a factual basis for the plea and further fully understands that the

elements of the crime are:


        One;   the defendant knowingly used an interactive computer service (as defined in section

                230(e)(2) of the Communications Act      of 1934,47 U.S.C. $ 230(fX2); for carriage
                in interstate commerce of electronic pictures;

        Two:   the defendant knew the character or nature of the electronic pictures; and

        Three: the electronic pictures were obscene.

4. FACTS:

       The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to       trial.   These facts may be

considered as relevant conduct pursuant to Section I B I .3 :

       On December 6,2018, Saint Louis County officers responded to an online advertisement

for commercial sex. This led investigators to female #1. During the exchange with female #1,

                                                   2
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 3 of 11 PageID #: 165

officers were able to identifu her and were provided a room number at the Red Roof Inn in the city

of Saint Louis to arrive for commercial sex. Once officers arrived at the Red Roof Inn, officers

observed the defendant, Connor Bowers, loitering near the hotel room occupied by female #1.

Once Bowers observed the officers, he walked away , entered a gold Cadillac with a Nevada license

plate, and exited the parking lot.

         Female   #l   advised officers that she resided in Oregon City, Oregon. She met Bowers in

Oregon although he resides in Nevada. Female #1 stated that Bowers showed her how to post

advertisements on the internet       for commercial sex. Female #1    stated that she was making

approximately $4,000 performing sex acts for money.

         Female   #l   advised officers that she and Bowers began traveling in November 2018 and

originally flew from Oregon to Denver, Colorado. In Denver, Bowers picked up his vehicle,            a


gold Cadillac CTS, from a friend that was borrowing his vehicle. From there, Bowers drove her

to various states and then Saint Louis where she was engaging in commercial sex acts.

         The obscene online advertisement for commercial sex that led investigators to Female #1

was placed on an interactive computer service, i.e. Backpages.com.           It   contained electronic

pictures of Female #1 in states of partial undress and in sexualized poses. The pictures lack any

artistic value and were uploaded to Backpages.com for the purpose of soliciting individuals for

sexual   activity. The pictures text directly solicit prostitution. Bowers   uploaded the electronic

pictures to Backpages.com and wrote the text that accompanied the pictures for the purpose of

assisting Female #1's involvement in prostitution. Investigators found that the online posts had

been made by email accounts attributable to Bowers.

5. STATUTORY PENALTIES:

         The defendant fully understands that the maximum possible penalty provided by law for

the crime to which the defendant is pleading guilty is imprisonment of up to five (5) years, a fine


                                                  J
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 4 of 11 PageID #: 166

of not more than $250,000, or both such imprisonment and fine. The Court may also impose a

period of supervised release of not more than one year.

6.   U.S. SENTENCING       GUIDELINES: 2018 MANUAL:

        The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the applicable U.S. Sentencing

Guidelines Total Offense Level provisions.

        a. Chapter    2 Offense Conduct:

        (1)   Base Offense   Level:    The parties agree that the base offense level is   l0   as found in

Section 2G3.1(a).

        (2)   Specific Offense Characteristics: The parties agree that the following Specific

Offense Characteristics apply:

                (a)     two (2) levels should be added pursuant to Section 2G3.1 (bX I XF) because

the defendant knowingly engaged in distribution of the pictures,

                (b)     two (2) levels should be added pursuant to Section 2G3.1(bX3) because the

offense involved the use of an interactive computer service.

        b. Chapter 3 Adiustments:
                (l)   Acceptance of Responsibilitv: The parties agree that two levels should be

deducted pursuant to Section 3El .l (a) because the defendant has clearly demonstrated acceptance

of responsibility. The parties agree that the defendant's eligibility for this deduction is based upon

information presently known.      If   subsequent   to the taking of the guilty plea the government

receives new evidence of statements or conduct by the defendant which it believes are inconsistent

with defendant's eligibility for this deduction, the government may present said evidence to the




                                                    4
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 5 of 11 PageID #: 167

court, and argue that the defendant should not receive all or part of the deduction pursuant to

Section   3El.l, without violating   the plea agreement.

          c. Estimated Total Offense Level:      The parties estimate that the Total Offense Level is

twelve (12).

          d.   Criminal History: The determination of the defendant's Criminal History Category

shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

Presentence Report as      to the defendant's criminal history and the applicable category. The

defendant's criminal history is known to the defendant and is substantially available in the Pretrial

Services Report.

          e. Effect of Parties' U.S. Sentencins Guidelines Analysis:         The parties agree that the

Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen

all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parties shall not be permitted to withdraw from the plea

agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

        a. Appeal:      The defendant has been   fully apprised by   defense counsel of the defendant's

rights cgncerning appeal and fully understands the right to appeal the sentence under Title         18,


United States Code, Section3742.

                  (1)   Non-Sentencins Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery, the guilty plea, the constitutionality of the statute(s) to which defendant is

pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                  (2) Sentencing Issues: In the event the Court accepts the plea,      accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing


                                                   5
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 6 of 11 PageID #: 168

Guidelines range, sentences the defendant within or below that range, then, as part of this

agreement, the defendant hereby waives       all rights to appeal all sentencing issues other      than

Criminal History, but only    if it affects the Base Offense Level       or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant   within or above that range.

       b. Habeas Corpus:       The defendant agrees to waive all rights to contest the conviction or

sentence   in any post-conviction proceeding, including one pursuant to Title 28, United         States


Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of

counsel.

       c. Big[.1[.1!9-@!q: The defendant waives all rights, whether asserted directly or by a

representative,   to request from any department or agency of the United            States any records

pertaining to the investigation or prosecution of this case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

8.@B:
       a. Disclosures Required bv the United          States Probation   Office: The defendant   agrees

to truthfully complete and sign forms as required by the United States Probation Office prior to

sentencing and consents to the release of these forms and any supporting documentation by the

United States Probation Office to the government.

       b.    Civil or Administrative Actions not Barred: Effect on Other Governmental

Asencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the defendant.




                                                  6
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 7 of 11 PageID #: 169

          c.   Supervised Release: Pursuant to any supervised release term, the Court will impose

standard conditions upon the defendant and may impose special conditions related to the crime

defendant committed. Some of these special conditions may include that defendant does not

possess a computer or intemet access, that defendant does not have contact                  with minors without

the authorization of the Probation Officer, and that defendant does not maintain                a   post office box.

         These and any other special conditions imposed by the Court            will   be restrictions with which

defendant      will   be required to adhere. Violation of the conditions of supervised release resulting

in revocation may require the defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in Title 18, United States Code,

Section 3583(e)(3), without credit for the time served after release. The defendant understands

that parole has been abolished. If, while on supervised release for this case, the defendant commits

a   new criminal offense under Chapters 109A, I l0 or      ll7   , or   Title I 8, United   States Code, Sections

1201    or    1591,   for which imprisonment for a term longer than one year can be imposed, the

defendant shall be sentenced on the supervised release revocation to not less than five years and

up to the maximum term of         life imprisonment.

         d.    Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section

3013, the Court is required to impose a mandatory special assessment of $100 per count for a total

of $100, which the defendant agrees to pay at the time of sentencing. Money paid by the defendant

toward any restitution or fine imposed by the Court shall be first used to pay any unpaid mandatory

special assessment.

         e.    Possibilitv of Detention:      The defendant may be subject to immediate detention

pursuant to the provisions of Title 1 8, United States Code, Section 3143.

         f.    Fines. Restitution and Costs of Incarceration and Supervision: The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration and


                                                       7
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 8 of 11 PageID #: 170

costs of supervision. The defendant agrees that any fine or restitution imposed by the Court         will

be due and payable immediately. Pursuant to          Title 18, United States Code, Section 36634,     an


order of restitution is mandatory for all crimes listed in Section 3663A(c). Regardless of the Count

of conviction, the amount of mandatory restitution imposed shall include all amounts allowed by

Section 3663A(b) and the amount of loss agreed to by the parties, including all relevant conduct

loss. The defendant agrees to provide full restitution to all victims of all charges in the indictment.

The parties have entered an agreement regarding a line and restitution noted in paragraph

2.

           g. Forfeiture: The defendant knowingly and voluntarily           waives any right, title, and

interest in all items seized by law enforcement officials during the course of their investigation,

whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such

items in the United States.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

           In pleadirtg guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by   a   jury in a public and   speedy trial; the right   to file pretrial motions, including motions to

suppress or exclude evidence; the right at such      trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant beyond

a reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses. The defendant further understands that by this guilty plea, the defendant expressly

waives all the rights set forth in this paragraph.




                                                     8
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 9 of 11 PageID #: 171

        The defendant fully understands that the defendant has the right to be represented by

counsel, and   if   necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding, The defendant's counsel has explained these rights and the consequences ofthe waiver

of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in

fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.


        Defendant knowingly and voluntary waives any rights and defenses defendant may have

under the Excessive Fines Clause of the Eight Amendment to the United States Constitution to the

forfeiture   of   property   in this   proceeding   or any related civil proceeding, special or     other

assessment, and any order of restitution.


        If the defendant is not a U.S. citizen, the guilty plea could impact defendant's immigration

status or result in deportation.   If any crime to which defendant is pleading guilty is an "aggravated

felony" as defined by Title 8, United States Code, Section 1l0l(a)(a3), removal or deportation is

presumed mandatory. Defense counsel has advised the defendant              of the possible immigration

consequences, including deportation, resulting from the plea.


        The defendant is fully satisfied with the representation received from defense counsel. The

defendant has reviewed the Govemment's evidence and discussed the Government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

and satisfactorily explored        all areas which the defendant has requested          relative   to   the

Govemment's case and any defenses.


10.   VOI,IINTARY NA                   OF THE GUILTY PLEA AND                  AGREEMENT:

        This document constitutes the entire agreement between the defendant and the government,

and no other promises or inducements have been made, directly or indirectly, by any agent of the

                                                      9
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 10 of 11 PageID #: 172

 government, including any Department of Justice attorney, conceming any plea to be entered in

 this case. In addition, the defendant states that no person has, directly or indirectly, threatened or

 coerced the defendant to do or refrain from doing anything in connection with any aspect of this

 case, including entering a plea    of guilty.

         The defendant acknowledges having voluntarily entered into both the plea agreement and

 the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

 own free will and that the defendant is, in fact, guilty.

 11. CONSEOUENCES OF POST-PLEA MISCONDUCT:

         After pleading guilty and before sentencing, if defendant commits any crime, other than

 minor traffic offenses, violates any condition of release that results in revocation, violates any term

 of this guilty plea    agreement, intentionally provides misleading, incomplete         or   untruthful

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement. The Government may also, in

 its discretion, proceed with this agreement and may advocate for any sentencing position supported

 by the facts, including but not limited to obstruction of justice and denial of acceptance of

 responsibility.

 12. NO RIGHT TO WITHDRAW GUILTY PLEA:

         Pursuant   to Rule ll(c) and (d), Federal Rules of Criminal Procedure, the           defendant

 understands that there   will   be no right to withdraw the plea entered under this agreement, except

 where the Court rejects those portions of the plea agreement which deal with charges the

 government agrees to dismiss or not to bring and per the provisions of paragraph 2 of this

 agreement.




                                                    10
Case: 4:19-cr-00650-AGF Doc. #: 48 Filed: 01/22/21 Page: 11 of 11 PageID #: 173




                                                     R
                                           Assistant United Starcs Attomey



                                            fu*-
  Date                                     CONNOR BOWERS
                                           Defendant


   q/sl*
     I
  Date
          I                                DANIEL A.
                                           Attorney for Defendant




                                      ll
